         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                  Southern District of Georgia
                  Maynard Sanders,


                                                                                    JUDGMENT IN A CIVIL CASE


                                             V.                                   CASE NUMBER:        CV419-51
                                                                                                      CR417-11
                  United States of America




                     JuryVerdict.ThisactioncamebeforetheCourtforatrialbyjury.Theissueshavebeentriedandthejury
                     hasrendereditsverdict.

                     DecisionbyCourt.ThisactioncamebeforetheCourt.Theissueshavebeenconsideredandadecisionhasbeen
            ✔
                     rendered.

                     ITISORDEREDANDADJUDGED

                     that,inaccordancewiththeCourt'sOrderdated3/12/20,adoptingtheU.S.MagistrateJudge's

                     ReportandRecommendationastheopinionofthecourt,judgmentisherebyenteredgrantingthe

                     government'smotiontodismissanddismissingplaintiffs'motiontovacatepursuantto86&

                     28:2255.PlaintiffisnotentitledtoaCertificateofAppealabilityandthiscasestandsclosed.




            3/12/20                                                             Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
